Case: 2:20-cv-06590-SDM-KAJ Doc #: 19 Filed: 02/23/21 Page: 1 of 5 PAGEID #: 109




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION


MICHAEL ASAMOAH,

                    Plaintiff,

      v.                                       Civil Action 2:20-cv-6590
                                               Judge Sarah D. Morrison
                                               Magistrate Judge Jolson
THE SYGMA NETWORK, INC. et al.,


                    Defendants.


                              OPINION AND ORDER

      This matter is before the Court on a number of motions. For the reasons that

follow, Plaintiff’s Motion to Remand to State Court (Doc. 15) and Second Motion for

Default Judgment (Doc. 14) are DENIED. Plaintiff’s Motion to Strike Notice of

Removal (Doc. 13) and Motion for Reconsideration (Doc. 16) are DENIED.

I.    BACKGROUND

      As this Court has repeatedly noted, Plaintiff, in this and his related cases,

refuses to comply with the Court’s directives. (See Asamoah v. Capstone Logistics,

LLC et al., 2:20-cv-5507-SDM-KAJ (S.D. Ohio); Asamoah v. The Sygma Network, Inc.,

2:19-cv-5292-SDM-KAJ (S.D. Ohio)). By this point, Plaintiff is well aware of his

obligation to litigate this case in good faith and to refrain from contumacious conduct.

Yet he has not corrected course. For example, in one of his cases, 2:19-cv-5292,

Plaintiff continued to file numerous discovery motions despite the Court’s clear




                                           1
Case: 2:20-cv-06590-SDM-KAJ Doc #: 19 Filed: 02/23/21 Page: 2 of 5 PAGEID #: 110




direction otherwise. This conduct resulted in the Court ordering Plaintiff to pay

$7,986.75 in attorney fees.

II.    DISCUSSION

       It appears we are back at square one. Plaintiff has again filed numerous non-

meritorious motions, including a second Motion to Remand (Doc. 15), a Motion to

Strike (Doc. 13), a Motion for Default Judgment (Doc. 14), and a Motion for

Reconsideration (Doc. 16). As the ensuing discussion illustrates, each motion fails on

the merits and serves as yet another reminder of Plaintiff’s improper conduct and bad

faith. Plaintiff has shown that this case must now be managed differently. As

explained below, should his conduct continue, the Court will impose appropriate

consequences.

       A. Motions to Strike and Remand (Docs. 13, 15)

       First, Plaintiff asserts that this case involves only state law claims, and

therefore this Court lacks jurisdiction. (Doc. 15). He thus moves to strike Defendants’

Notice of Removal (Doc. 1) and to remand this matter back to state court. (Docs. 13,

15).

       Plaintiff’s Motion to Strike is procedurally improper. As the Federal Rules

dictate, motions to strike apply only to pleadings—not a notice of removal. Shell v.

Ohio Family Rights, No. 1:15CV1757, 2016 WL 4523830, at *2 (N.D. Ohio Aug. 29,

2016) (collecting cases and citing Fed. R. Civ. P. 12(f); Fed. R. Civ. P .7(a)).

Accordingly, Plaintiff’s Motion to Strike (Doc. 13) is DENIED.




                                          2
Case: 2:20-cv-06590-SDM-KAJ Doc #: 19 Filed: 02/23/21 Page: 3 of 5 PAGEID #: 111




       As for his Motion to Remand, Plaintiff has already tried this and failed. In

denying his first Motion to Remand (Doc. 10), the Court found “the requirements for

diversity jurisdiction [under 28 U.S.C. § 1332(a)] [were] satisfied.” (Doc. 12 at 4).

Specifically, the parties are diverse and the amount in controversy exceeds the

threshold amount. (Id.). Plaintiff has not raised any new or meritorious arguments,

and the Court’s finding regarding jurisdiction (see id.) remains unchanged. Thus,

Plaintiff’s second Motion to Remand (Doc. 15) is DENIED.

       B. Motion for Default Judgment (Doc. 14)

       Additionally, Plaintiff requests that the Court enter default judgment against

Defendants Capstone Logistics, LLC and Progressive Logistics Services, LLC. (Doc.

14).   Notably, this is not Plaintiff’s first time seeking an inappropriate default

judgment.     In 2:19-cv-5507, the Court denied Plaintiff’s Motion for Default

Judgement against all Defendants, as each had timely filed its answer to his

complaint. Here, he asserts that Defendants allegedly failed to timely respond to his

complaint, so default judgment is appropriate. Not so. Defendants filed a timely

Motion to Dismiss under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure. So there is no basis for Plaintiff’s Motion for Default Judgment, and it is

DENIED as a result.

       C. Motion for Reconsideration (Doc. 16)

       Plaintiff seeks reconsideration of the Court’s January 25, 2021 Opinion and

Order because that Order is “unjust, harsh and unfair.” (Doc. 16 at 1.) Simply




                                          3
Case: 2:20-cv-06590-SDM-KAJ Doc #: 19 Filed: 02/23/21 Page: 4 of 5 PAGEID #: 112




assigning adjectives to a court order is not grounds for reconsideration. This motion

is DENIED.

      D. Plaintiff’s Filing Conduct

      Plaintiff has made clear that he does not intend to litigate this matter in good

faith. Over the past year, Plaintiff has filed at least four actions in this Court against

his former employers, alleging he suffered discrimination.             See Asamoah v.

Amazon.com Servs., Inc., 2:21-cv-00003-ALM-EPD (S.D. Ohio); Asamoah v. Tigerpoly

Mfg., Inc., 2:20-cv-05376-ALM-KAJ (S.D. Ohio); Asamoah v. Capstone Logistics, LLC

et al., 2:20-cv-5507-SDM-KAJ (S.D. Ohio); Asamoah v. The Sygma Network, Inc.,

2:19-cv-5292-SDM-KAJ (S.D. Ohio). His duplicitous filings in each case demonstrate

an intentional pattern of delay and frustration. These filings have taken up much of

the Court’s and the parties’ time and resources. “While the Court is very tolerant of

legal filings from pro se litigants, its tolerance is not without limits.” U.S. v. Rotnem,

5:16-cr-388, 2020 WL 2063408, at *2 (N.D. Ohio Apr. 29, 2020). The Court has a

responsibility to “protect [its] jurisdiction from conduct which impairs the ability to

carry out Article III functions,” Douglas v. City of Cleveland, 1:12-cv-1145, 2012 WL

4753365 (N.D. Ohio Oct. 4, 2012), and to “prevent litigants from unnecessarily

consuming judicial resources needed by others,” Rotnem, 2020 WL 2063408, at *2. To

enable them to do so, district courts have discretion to “enjoin[] vexatious and

harassing litigants by requiring them to obtain leave of court before submitting

additional filings.” Id. (citing Filipas v. Lemons, 835 F.2d 1145, 1146 (6th Cir. 1987)).

Should Plaintiff continue to file duplicitous, frivolous, and harassing motions,



                                            4
Case: 2:20-cv-06590-SDM-KAJ Doc #: 19 Filed: 02/23/21 Page: 5 of 5 PAGEID #: 113




Plaintiff will be enjoined from filing any new motions or documents without first

seeking and obtaining leave of Court.

III.   CONCLUSION

       In accordance with the discussion above, Plaintiff’s Motion to Remand to State

Court (Doc. 15) and Second Motion for Default Judgment (Doc. 14) are DENIED.

Further, Plaintiff’s Motion to Strike Notice of Removal (Doc. 13) and Motion for

Reconsideration (Doc. 16) are DENIED.

       IT IS SO ORDERED.

                                        s/ Sarah D. Morrison
                                        SARAH D. MORRISON
                                        UNITED STATES DISTRICT JUDGE




                                          5
